Case: 3:20-cr-00042-WHR Doc #: 16 Filed: 07/16/20 Page: 1 of 1 PAGEID #: 41

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION
UNITED STATES OF AMERICA,
Plaintiff,
Vs. . Case No. 3:20cr42
JAIME JOSUE ORDAZ, } JUDGE WALTER H. RICE
Defendant. }

 

ENTRY SETTING BRIEFING SCHEDULE ON DEFENDANT’S MOTION TO
SUPPRESS TANGIBLE EVIDENCE (DOC. #13)

 

At the conclusion of the oral and evidentiary hearing on Defendant’s Motion to Suppress
Evidence (Doc. #13), a hearing held on Monday, July 6, 2020, the following briefing schedule
was discussed and agreed upon: on the 21* day following the filing of the transcript of the
aforesaid hearing, the parties are to submit their initial post-hearing memoranda, to be followed

on the 14" day thereafter by any reply memoranda deemed necessary.

;,
(Jatin mh. Fete

 

July 15, 2020 WALTER H. RICE
UNITED STATES DISTRICT JUDGE

Copies to:

Counsel of Record
